Citation Nr: 0405908	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  93-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the sacrum, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

In a January 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.  Also in the January 
1992 rating decision, the RO denied a rating in excess of 10 
percent for residuals of a fracture of the sacrum.  The 
veteran duly appealed the RO's decisions and in September 
1993, he testified at a Board hearing at the RO.  In April 
1994, the Board remanded the matter for additional 
development of the evidence.  Thereafter, in a March 1996 
decision, the Board determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for PTSD, and denied a rating in excess of 10 
percent for residuals of a fracture of the sacrum.  

The veteran duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the 
matter was pending at the Court, in September 1997, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings regarding 
the issue of whether new and material evidence had been 
received to reopen the claim of service connection for PTSD 
and the issue of entitlement to an increased rating for 
residuals of a fractured sacrum.  The parties indicated that 
the veteran was not appealing the remaining portion of the 
Board's decision denying service connection for a stomach 
disorder and an eye disorder.  

In an October 1997 order, the Court granted the motion, 
vacated the portion of the Board's March 1996 decision 
regarding PTSD and residuals of a fractured sacrum, and 
remanded the matter to the Board for action consistent with 
the September 1997 joint motion.  

While the veteran was pursuing his appeal before the Court, 
he also submitted a claim of service connection for a left 
shoulder disability to the RO.  In a February 1997 rating 
decision, the RO denied service connection for a left 
shoulder disability, and the veteran appealed.  

In September 1998, the Board remanded the matter to the RO to 
afford the veteran the opportunity to testify at an 
additional Board hearing.  In March 1999, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  In a May 1999 decision, the Board 
reopened the veteran's claim of service connection for PTSD.  
The Board remanded the underlying issue of service connection 
for PTSD, as well as the issue of service connection for a 
left shoulder disability and the issue of entitlement to an 
increased rating for residuals of a fractured sacrum to the 
RO for additional development of the evidence.

While the matter was in remand status, in a February 2002 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 100 percent rating, effective January 
8, 1992.  In a September 2003 rating decision, the RO granted 
service connection for degenerative joint disease and 
impingement syndrome of the left shoulder, and assigned a 
temporary 100 percent rating from September 26, 1996, and a 
20 percent rating from February 1, 1997.  The Board finds 
that the grant of service connection for PTSD and a left 
shoulder disability constitutes a full award of the benefit 
sought on appeal with respect to those issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the veteran did 
not perfect an appeal with the down-stream elements of 
compensation level or effective date, those issues are not in 
appellate status.  Id.  Thus, the remaining issue on appeal 
is as set forth on the cover page of this Remand.  

As set forth in more detail below, a remand of this matter is 
required.  This appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.  


REMAND

Since the Board last reviewed the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2003).  In addition, the Court has 
recently held that the VCAA also requires VA to advise a 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, a review of 
the record indicates that the veteran has not yet received 
the required notification with respect to the remaining issue 
on appeal.  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate his claim of entitlement to 
an increased rating for residuals of a 
fracture of the sacrum, as well as what 
portion of that evidence he is to provide 
and what evidence VA will attempt to 
obtain for him.  The letter should also 
advise the veteran to provide any 
evidence in his possession that pertains 
to the claim.  

2.  After the action requested above has 
been completed to the extent possible, 
the RO should again review the record 
considering all of the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


